Ingraham, P. J.
(dissenting):
The complaint in this action alleges that the defendants were keepers and proprietors of a certain hotel situated at the corner of Canal street and the Bowery in the city of New York; that on the 18th of March, 1907, the plaintiff called at the defendants’ hotel, .applied for a room and was thereupon received as a guest.of the hotel by the defendants and assigned to a room therein; that on the morning of the following day while plaintiff was occupying the said -room a portion of the ceiling or plaster in the room fell upon the plaintiff; that the fall of the ceiling or plaster was caused and brought about wholly and solely through the carelessness of the defendants without any fault or want of care on the part of the plaintiff; and the action is brought to recover for the damages caused thereby. The cause of action being thus based solely upon the negligence of the defendants, to entitle the plaintiff- to recover he must prove such negligence. The evidence adduced by the plaintiff was confined to the fact that plaintiff was received at the hotel, assigned a room, and that while in the room he was injured by the fall of the plaster from the ceiling. There was no evidence that the plaster was out of order excé;¡|t what could be inferred from the fact that it fell, and'it seems''to be conceded that the plaintiff cannot recover -unless what has been called a rule of evidence should.apply by which the jury were authorized to find negligence from the happening of the accident itself; or, in other words, that the maxim res ipsa loquitur was applicable to an occurrence of this character.
It is now firmly established that what has been called the maxim res ipsa loquitur is a rule of evidence and applies to such cases as from the nature of the accident or the connection of the party sought to be held liable the inference of negligence is justified by the happening of the occurrence which caused the injury. It has been applied in the case of a person injured upon a highway by some*118thing falling from an adjoining building. It has also been applied in the case of a common carrier of passengers when a passenger was ■injured, based upon the obligation that the carrier assumed of using the utmost care and caution to prevent injury to a passenger while being, conveyed.' It has also been applied in a class of cases where the owner of a building has maintained an appliance for conveying his tenants through the building where in consequence of the character of 'the machinery and appliances there is imminent danger of injury unless the care commensurate with the nature of the service rendered is exercised, v The leading case of Griffen v. Manice (166 N. Y. 188) contains a very full discussion of the rule and the principles regulating its application. It was there said : “ It is not the .injury, but the manner and circumstances of the injury, .that justify the application of the maxim and. the inference of negligence. * * * The ‘res' therefore, includes the attending circumstances, and so defined, the application of the xrule presents principally the question of the sufficiency of circumstantial evidence to establish, or to justify the jury in inferring, the existence of the ■traversable or principal fact in issue, the defendant’s negligence.”. The court then comments upon two cases, saying : “ In Mullen v. St. John (57 N. Y. 567) it was held that the falling of an adjacent building into the street, whereby-the plaintiff traveling on the street was injured, was prima facie evidence of negligence. In Piehl v. Albany Railway (30 App. Div. 166; affirmed, 162 N. Y. 617) a fly wheel was disrupted and a portion of it cast across the street into a. saloon, killing the plaintiff’s intestate. It Avas held that the mere bursting of the fly wheel was not sufficient to warrant an inference of negligence. These two cases proceeded, on the differing views that this court took as to the' nature of the respective accidents, not on the situation of the parties. *' * * To put it tersely, the court thought that in the absence of tempest or exter-' nal violence a building does not ordinarily fall without negligence ; while it also thought that the disruption of a fly wheel proceeds so often from causes which science has been unable to discover or against which art cannot guard, that negligence cannot be inferred from the occurrence alone.- * * *x When the facts and circumstances from which the jury is asked to infer negligence are (hose immediately attendant on the occurrence, we speak of it as a case *119of ‘ res ipsa loquitur ; ’ when not immediately connected with the occurrence, then it is an ordinary case of circumstantial evidence.” And cites with approval from Benedick v. Potts (88 Md. 52): “ This phrase [res ipsa loquitur] which literally translated means that the thing speaks for itself,’ is merely a short way of saying that the circumstances attendant upon an accident are themselves of such a character as to justify a jury in inferring negligence as the cause of that accident.” Oomitig now to the accident in question, is this one in which from the nature of the accident it can be said that no such accident could ordinarily have occurred had defendants exercised the care that was required of them in maintaining this room in their hotel in a safe and proper condition for use ? There was no evidence that this ceiling had ever been in a condition that required the defendants to repair it, or of notice to the defendants that it was out of repair, or that there is any means by which a person can ascertain when a ceiling is about to fall. We have the bare fact that a ceiling fell. It was not an intricate machine which when maintained in order and properly operated cannot cause an injury, but- an ordinary appliance in common use which under ordinary circumstances is entirely safe. It was certainly as safe as the stairs in a house to which the public are invited, or to which the owner extends an implied invitation, or any other appliance in such a house supplied for the common use of its tenants. If a ceiling in the hall of this hotel had fallen while the plaintiff was proceeding to his room the mere fact that it so fell would not, I assume, justify the application of this rule, and I know of no principle which justifies imposing upon an innkeeper who rents a room a greater obligation to his guests after they liavc entered the room than when in the passages adjacent to it. It is true that it is a most unusual thing for a ceiling to fall, but it seems to me that without some evidence as to what caused it to fall or some evidence to show that its fall was the result of some failure of the innkeeper to ascertain the fact that it was unsafe or of some indication that it needed repair the case lacks the proof of negligence essential to a recovery. The evidence of the plaintiff that he heard a hammering or pounding some time before the occurrence without any indication of the place from which it proceeded, whether it was in the same building or not, or in a portion of the building over *120.which the defendants had control- was certainly no evidence that the-injury was caused by such hammering or pounding or that the defendants were responsible therefor. I, therefore,, cannot agree that the rule res ipsa loquiiur justified the- court fti submitting this .question to the jury.
There is a further question presented as to whether the relation of innkeeper and gnest placed upon- the innkeeper any greater burden than that imposed upon all 'persons who rent out a portion of' a building to others. It is, I think, settled that where a landlord rents an apartment to a tenant he is not liable for the fall of a ceiling in the apartment rented. (Fushes v. Ginsberg, 99 App. Div. 417; affd., 188 N. Y. 630.) Nor would a landlord be liable to a tenant for .personal injuries caused by a failure to keep the stairs and hallways in a safe ' condition unless it was proved-that the' defendant knew of the unsafe condition or that -it had existed for .such a length of -time that the defendant should have known of it. and repaired it. (Idel v. Mitchell, 158 N. Y. 134.) I do. not .understand that in this respect the obligation of an innkeeper to a guest.is different from that assumed by an owner of a house rented to various tenants, and who reserves-a portion of the-house for common use, in which case the negligence of the landlord must be established, by affirmative evidence. .And that this is the extent of the obligation of the innkeeper is sustained by Sandys v. Florence. (47 L. J. [N. S.] C. P. 598). It was there said that it was the duty of the innkeeper to take reasonable care of the persons of his guests, so that they should not be injured by anything happening to them ‘ through his negligence while they are his guests, thus establishing that the cause of action is based on negligence as the complaint ' alleged in this case and which, I think, the evidence failed- to prove.
I think, therefore, the judgment was right and should be affirmed.
Scott, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.